IN THE SUPREME COURT OF THE STATE OF DELAWARE

PLAYTEX APPAREL, INC.,                      §      No. 339, 2014
                                            §
       Employer Below,                      §      Court Below:
       Appellant,                           §
                                            §      Superior Court of the
       v.                                   §      State of Delaware,
                                            §      in and for Kent County
KATHY M. MELVIN,                            §
                                            §      C. A. No. K10A-06-011
       Claimant Below,                      §      C. A. No. K10A-07-002
       Appellee.                            §      C. A. No. K10A-07-004
                                            §      C. A. No. K10A-08-005

                              Submitted: February 25, 2015
                               Decided: February 27, 2015

Before STRINE, Chief Justice, HOLLAND and VALIHURA, Justices.

                                         ORDER

       This 27th day of February 2015, the Court, having considered this matter on

the briefs, concludes that the same should be affirmed on the basis of and for the

reasons assigned by the Superior Court in its Opinion dated June 4, 2013.1




1
  Appellant’s stated in their Notice of Appeal that they also appeal from the Superior Court’s
Order dated May 29, 2014. Because Appellant’s did not include in the body of their opening
brief any argument related to that Order, we conclude that any appeal from that Order has been
waived. See DEL. SUPR. CT. R. 14(b)(vi)(A)(3) (“The merits of any argument that is not raised in
the body of the opening brief shall be deemed waived and will not be considered by the Court on
appeal.”).
     NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

                                          BY THE COURT:


                                          /s/ Karen L. Valihura
                                          Justice




                                      2